Hammer, J.
This motion is granted, with ten dollars costs, and defendant also fined the additional sum of twenty-five dollars fixed as reasonable counsel fee of this motion, to be paid to plaintiff as reimbursement therefor. It appears that there is no action which can be brought by plaintiff to recover payments made for counsel fee to enforce the mandate of this court, although, as appears, she is required to do so through the deliberate contemptuous action of defendant in refusing to obey the judgment requiring payment by him of weekly alimony. Such disbursement and others are necessary by reason of defendant’s refusal to pay as required by the judgment. This is the seventh motion, beginning with the date of July 5, 1927, made by plaintiff to punish for contempt, each following defendant’s failure and refusal to pay, and thereafter followed by prompt payment upon motion made or commitment issued. This indicates a studied effort to impair, impede and harass plaintiff in obtaining the relief granted against defendant by this court and constitutes willful contempt, which requires the drastic action indicated. Execution of the warrant will be stayed five days to permit defendant to purge himself of contempt by the payments required herein and in the said judgment. Settle order on notice.